department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer a financial_institution amount c amount d plan x iray dear this is in response to your request dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x totaling amount c in the form of a direct_rollover from which amount d was improperly withheld for federal_income_tax taxpayer a asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_402 was due to an error committed by financial_institution that was not discovered until after the 60-day period had expired on date taxpayer a submitted a distribution request to financial_institution directing them to distribute in a direct_rollover her entire balance under plan x to an individual_retirement_account ira ira y financial_institution 8's page 2tj1448033 distribution form completed by taxpayer a provides that the following distributions are not subject_to the mandatory federal tax withholding direct_rollover to an eligible_retirement_plan taxpayer a elected a direct_rollover to ira yin sec_5 f of financial_institution b's form financial_institution b did not distribute taxpayer a's account under plan x correctly on date financial_institution b transferred of taxpayer a's account balance under plan x to iray as a direct_rollover instead of transferring of taxpayer a's plan x account balance to ira y as taxpayer a had requested the remaining of taxpayer a's account balance in plan x amount d was remitted as federal_income_tax withholding the distribution paperwork completed by taxpayer a and submitted to financial_institution b stated that the retirement_plan funds held in plan x should have been transferred to ira y via a direct_rollover and no federal_income_tax should have been withheld financial_institution b has acknowledged that it should have transferred of taxpayer a's balance in plan x to ira y and that remitting of the balance as federal_income_tax withholding was its mistake taxpayer a was unaware of financial_institution b's error until january of when financial_institution b issued form_1 099-rs to the taxpayer with respect to the plan x distribution made in the 099-rs revealed that financial_institution b improperly remitted amount d as federal_income_tax withholding from the date plan x distribution however by january of the 60-day rollover period to contribute these amounts to the taxpayer's ira had expired based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement in sec_402 of the code with respect to amount d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such page requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a provides the rules governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the federal_income_tax regulations regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount d was due to an error committed by financial_institution b that was not discovered until after the 60-day period had expired therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to amount d from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d into an ira will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent page4 if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours f l t f laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
